Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 5-6 are allowable.
Regarding independent claims 1 and 6, the applicant's arguments filed 10/07/2021 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1 and 6 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1 and 6 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 6), it discloses a terminal apparatus comprising: a receiver configured to receive one or more Synchronization Signal and Physical Broadcast Channel (SS) blocks or Channel State Information Reference Signals (CSI-RSs); a channel statement measurement unit configured to perform a first Reference Signal Received Power (RSRP) measurement by using the one or more SS blocks or CSI-RSs for a serving cell c, wherein the channel state measurement unit is also configured to measure a cell quality of the serving cell c by using a second RSRP measurement based on the one or more SS blocks or CSI RSs; an uplink control information generation unit configured to perform an evaluation of a path loss for 
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications for enabling specific measurements and calculations that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 6, hence, these claimed features of claim 6 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465